Citation Nr: 1432807	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  09-18 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for lumbago, prior to June 27, 2011.
				

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1999 to May 2006. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board remanded the appeal for additional evidentiary development in March 2011, April 2013, and January 2014.  The Board finds there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In a May 2014 rating decision, the Appeals Management Center granted entitlement to service connection for right lower extremity radiculopathy and assigned a 10 percent evaluation effective June 25, 2009.  As the Veteran has not expressed disagreement with that decision, an appeal to that decision is not before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

Prior to June 27, 2011, the Veteran's lumbago was not manifested by objective evidence of forward flexion of the thoracolumbar spine less than 61 degrees; a combined range of motion less than 121 degrees; or by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis, reversed lordosis or abnormal kyphosis.


CONCLUSION OF LAW

Prior to June 27, 2011, the criteria for a disability rating in excess of 10 percent for lumbago are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  

In a November 2013 Informal Hearing Presentation, the Veteran, through his representative, argued the August 2013 VA response opinion failed to substantially comply with the Board's April 2013 remand directives.  For reasons discussed below, the Board finds there was substantial compliance and the evidence of record is sufficient to render a decision in this matter.  

In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Increased Rating Claim

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  

Prior to June 27, 2011, the Veteran's service-connected lumbago was rated as 10 percent disabling under Diagnostic Code 5237.  38 C.F.R. § 4.71a.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating when forward thoracolumbar flexion is less than 61 degrees; or, the combined range of thoracolumbar spine motion is less than 121 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.

Each range of motion measurement is to be rounded to the nearest five degrees.  See Note 4 of Diagnostic Codes 5235 to 5243.  38 C.F.R. § 4.71a.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  


Lumbago Evaluation

The Veteran contends his lumbago warrants a disability evaluation higher than the 10 percent assigned prior to June 27, 2011.

He attended a VA spine examination in March 2008.  At that time, he complained of experiencing right sided low back pain with difficulty flexing, muscle tension, and radiating pain down his right leg occasionally.  He reported no history of hospitalization, surgery, incontinence, erectile dysfunction, numbness, flare-ups, or pain.  The Veteran did report a history of fatigue, decreased motion, stiffness, weakness, and spasms.  During the physical examination, the spine muscles showed evidence of muscle spasm, pain with motion and right sided tenderness.  The examiner found that muscle spasm and localized tenderness was not severe enough to be responsible for an abnormal gait or abnormal spinal contour.  There was no evidence of kyphosis, lordosis, scoliosis, muscle atrophy, or ankylosis.  Range of motion testing revealed forward flexion to 80 degrees with pain, extension to 25 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  There was no additional loss of motion on repetition.  The appellant reported his occupation was impacted by decreased mobility and pain due to his lumbago. 

At a June 2009 VA spine examination the Veteran reported the same medical history and symptomatology as in the March 2008 examination.  He also reported symptoms of numbness, paresthesia, weakness, fatigue, stiffness, weekly flare-ups and incapacitating episodes.  The appellant did not report ever being prescribed bed rest by a doctor.  Upon examination there was no evidence of kyphosis, lordosis, scoliosis, or ankylosis.  There was no muscle spasm, atrophy, tenderness, guarding, or weakness.  Range of motion testing revealed forward flexion to 80 degrees with pain, extension to 10 degrees, left lateral flexion to 30 degrees, right lateral flexion to 15 degrees, left lateral rotation to 90 degrees, and right lateral rotation to 40 degrees (all numbers are rounded to the nearest five degree).  After repetitive testing, forward flexion was limited to 75 degrees with pain.  The examination report noted that an April 2009 magnetic resonance imaging study revealed a mild right sided convexity scoliosis of the lumbar spine and opined that any incapacitating episodes were due to an intervertebral disc syndrome.  Significantly, the evidence shows that the appellant is not service connected for an intervertebral disc syndrome.  As for occupational impairments, the Veteran reported increased absenteeism; decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, and decreased strength.

The Board finds all the range of motion testing to be highly probative and equally probative because they were conducted by trained medical professionals.

There are additional VA treatment records demonstrating generalized statements of pain which have already been contemplated by the applicable Diagnostic Code via the range of motion testing.  

After reviewing the evidence of record, the Board finds that an evaluation in excess of 10 percent was not warranted prior to June 27, 2011 because range of motion testing did not demonstrate forward flexion less than 61 degrees, or a combined range of motion less than 121 degrees; or an abnormal gait or abnormal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  Rather, the evidence indicates a rating of 10 percent, and no higher, is warranted because flexion was consistently limited to 80 degrees. 

Regarding the representative's argument that the August 2012 response to the April 2013 remand is insufficient the Board finds that response was adequate, and the totality of the evidence of record is sufficient to enable the Board to render a decision in this matter.  In this regard, beginning with the range of motion findings for the left and right lateral rotation at the July 2009 VA examination, the Board notes that normal range of motion is zero to 30 degrees.  See Note 2, Diagnostic Codes 5235 to 5243.  38 C.F.R. § 4.71a.  Assuming arguendo that the Veteran had no lateral motion bilaterally, there would still be no basis for a higher disability rating.  That is, even assuming no lateral motion bilaterally on rotation, the appellant's combined range of motion would be 135 degrees, which fails to satisfy the requirement for a 20 percent disability evaluation.

Regarding the instruction for the examiner to attempt to address when the Veteran manifested flexion less than 60 degrees and began to experience a limited flexion to 30 degrees or less, the Board accepts the August 2013 examiner's response.  Upon further review of the record, it is evident that the only range of motion findings available for consideration are those conducted at the aforementioned VA examinations.  Without recorded range of motion studies a determination cannot be made as to the Veteran's range of motion outside the VA examination reports without resorting to speculation.

As for the Veteran's contentions of functional limitations due to pain, while he is competent to report on his symptoms, an objective examination is more probative in determining the actual degree of the Veteran's impairment.  Moreover, as previously noted, the range of motion testing specifically contemplates the presence of pain.   Furthermore, the opinions and observations of the Veteran alone, as a layman, cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his lumbago.

Furthermore, although the Veteran experienced additional functional impairment due to pain upon repetitive range of motion testing, the level of impairment did not rise to the level of warranting a higher rating.  Therefore, a higher rating on this basis is not warranted.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

As a preponderance of the evidence is against the assignment of an increased evaluation for the period prior to June 27, 2011, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 C.F.R. § 4.3.  

Extrascheduler Considerations

Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2012).  In exceptional cases an extrascheduler rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test for determining whether a Veteran is entitled to an extrascheduler rating: (1) the established scheduler criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-scheduler disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, however, the scheduler rating criteria contemplates the extent and severity of the Veteran's lumbago, which is primarily productive of pain and functional limitations in performing daily activities and work activities.  The Veteran has also complained of radiculopathy which has been granted service connection in a May 2014 rating decision.  The rating assigned for right lower extremity radiculopathy is not on appeal.  As previously noted, pain is contemplated by the rating criteria and as such, the Board finds the rating criteria adequately contemplate the severity of the Veteran's lumbago.  

The Board acknowledges the Veteran's contention that he missed work due to back pain but notes the rating criteria also contemplates considerable loss of working time from exacerbations proportionate to the severity of his disability.  See 38 C.F.R. § 4.1.  As discussed above, the Veteran has not demonstrated the scheduler criteria are inadequate to describe the severity of his symptoms as the crux of his contention is the residual pain.  As such, the Board finds that the rating criteria are therefore adequate to evaluate the Veteran's lumbago, and referral for consideration of extrascheduler rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); VAOPGCPREC 6-96 (August 16, 1996).

Finally, although the evidence suggests that Veteran's lumbago affects his ability to work, the Veteran has not specifically argued, and the record does not otherwise reflect, that this service-connected disability alone render him unable to work in a field that is consistent with his education and occupational experience.  Accordingly, the Board concludes that a claim for total disability rating based on unemployability due to service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).



ORDER

Entitlement to an initial rating in excess of 10 percent for lumbago prior to June 27, 2011 is denied.



____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


